06DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 11, 2021 has been entered. Claims 1, 5, 12- 13, 16, 23-24 have been amended. Claims 1-26 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-26 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Hunter (U.S Pub # 20140006951) and Gorny (U.S Pub # 20160078142).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (U.S Pub # 20130060767) in view of Odryna (U.S Pub # 20120233640) and in further view of Hunter (U.S Pub # 20140006951).
With regards to claim 1, Bowers discloses a non-transitory machine readable medium storing program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: 
a plurality of content provider applications separate from the search application, wherein each of the plurality of content provider applications is from a different content provider, and wherein the plurality of content provider applications are configured for execution on the networked media player to present content ([0052] applications may be installed and executed on the A/V display to communicate with the system backend and/or the content provider backend to provide media content and other information to a user);
launching the search application ([0068] search engine connected to a metadata database); 
receiving, by the search application, a search query input to search for content provided through the plurality of content provider applications ([0072] receive research request); 
receiving, from the one or more search servers, a search result for the search query ([0072] search result provided); 
presenting the search results on a display device coupled to the networked media player as a listing of a content item matching the search query, icons identifying a plurality of content providers that can provide the content item ([0087] search results 
Bowers does not appear to explicitly disclose however Odryna discloses:
A canonicalized search result ([0086] Fig. 9 canonicalized search results for specific content);
presenting the canonicalized search results on a display device coupled to the networked media player ([0086] Fig. 9), wherein the canonicalized search result includes a single listing of a content item matching the search query input and available from the plurality of content providers ([0083] a sample user interface for a television series. In this case, the series is listing seasons that are available and individual episodes within each season. Different episodes are available from different content providers--some episodes being free, some having a cost, and some available from multiple content providers. Fig. 2 # 214 merge multiple sources for same item into a single listing), content provider icons identifying the plurality of content providers that can provide the content item of the single listing, and a validated play icon adjacent to each of the content provider icons identifying content providers having valid subscriptions (Fig. 7 [0083] Individual content providers may be enabled or disabled, whether they are free or paid content providers. In addition, some content providers have multiple types, such as both free and paid, multiple formats of content, and multiple subscription packages, all of which may be enabled or disabled for default 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the subscription system of Bowers by the content item system of Odryna to list various content item providers for a single piece of content.
	One of ordinary skill in the art would have been motivated to make this modification in order to list and select digital media from multiple content providers and multiple content sources for multiple devices (Odryna [0004]).
Hunter discloses:
storing, on a networked media player having a user identifier ([0366] user data file), a search application ([0364] central search system);
transmitting, from the search application on the networked media player to one or more search servers, a search query including the search query input and a user identifier associated with subscriptions to content from a plurality of content providers, wherein the search query is for use by the one or more search servers to search for content relative to the user identifier ([0368] user access rights are determined by 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription system of Bowers and Odryna by the content provision system of Hunter to receive a user’s subscribed content.
	One of ordinary skill in the art would have been motivated to make this modification in order enable users to access particular content items for media playback (Hunter [0006]).
	Claim 12 corresponds to claim 1 and is rejected accordingly.
Claims 5-11, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Majumder (U.S Pub # 20140379747) in view of Bowers (U.S Pub # 20130060767) and in further view of Odryna (U.S Pub # 20120233640) and Hunter (U.S Pub # 20140006951).
With regards to claim 5, Majumder discloses a non-transitory machine readable medium storing program instructions which when executed by a system cause the system to perform a method comprising: 
receiving content catalogs from a plurality of content providers ([0032] app content may be received via a content feed provided by the provider or the like of a particular app); 

storing the one or more indices on one or more search servers for searching in response to search queries from one or more networked media players ([0032] data store may include an index to aid in storing and organizing the received app content. [0036] the searching sub-component is configured to search app content stored, for instance, in association with the data store for content relevant to an input query); 
Majumder does not appear to explicitly disclose however, Bowers discloses:
receiving and storing subscription information for the one or more networked media players ([0080] if the unique customer identifier is present in the database, determine associated customer profile that includes subscription information at the central controller); 
wherein the search results include a search result for presentation on a display device coupled to the networked media player as a listing of a content item matching the search query input, icons identifying the plurality of content providers that can provide the content item ([0087] search results can be provided which may include matching media articles that are available. The search result set may also include matching media selections that are available at associated content providers that are accessible based on the subscription package of a user. The user may also be shown options to access the matching media articles for renting, reserving, or pre-reserving a matching media article). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the media content system of 
	One of ordinary skill in the art would have been motivated to make this modification in order to include media selections that are only available to customers with certain subscription packages (Bowers [0015]).
Odryna discloses:
Transmitting a canonicalized result to the networked media player for presentation on a display device coupled to the networked media player ([0086] Fig. 9 canonicalized search results for specific content),
Wherein the canonicalized search result includes a single listing of a content item matching the search query and available from the plurality of content providers ([0083] a sample user interface for a television series. In this case, the series is listing seasons that are available and individual episodes within each season. Different episodes are available from different content providers--some episodes being free, some having a cost, and some available from multiple content providers. Fig. 2 # 214 merge multiple sources for same item into a single listing), content provider icons identifying the plurality of content providers that can provide the content item of the single listing, and a validated play icon adjacent to each of the content provider icons identifying content providers having valid subscriptions (Fig. 7 [0083] Individual content providers may be enabled or disabled, whether they are free or paid content providers. In addition, some content providers have multiple types, such as both free and paid, multiple formats of content, and multiple subscription packages, all of which may be enabled or disabled for default display. For example, instead of disabling 242 content to which the user lacks 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the subscription system of Majumder and Bowers by the content item system of Odryna to list various content item providers for a single piece of content.
	One of ordinary skill in the art would have been motivated to make this modification in order to list and select digital media from multiple content providers and multiple content sources for multiple devices (Odryna [0004]).
Hunter discloses:
Receiving a search query including a search query input and the user identifier associated with subscriptions to content from the plurality of content providers, wherein the search query is from a search application on a networked media player of the one or more networked media players ([0368] user access rights are determined by comparing user information derived from the user data file to determine subscription rights. [0384] content access rights are determined by media client device 130 querying the appropriate content provider directly and the access rights determined in dependence on media content entitlement information stored locally on the media client device);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Majumder, Bowers and Odryna by the content provision system of Hunter to receive a user’s subscribed content.
	One of ordinary skill in the art would have been motivated to make this modification in order enable users to access particular content items for media playback (Hunter [0006]).
	Claim 16 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Majumder further discloses:
wherein the networked media player ([0030] user computing device) includes a plurality of content provider applications installed on the networked media player, each of the plurality of content provider applications being from a different content provider and configured for execution on the networked media player to present content from the corresponding content provider ([0041] app content providers on the networked media player).
Claim 17 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Majumder further discloses:
comes from at least one of the plurality of content provider applications ([0041] app content providers) and wherein the search query ([0035] search query).
Majumder does not appear to explicitly disclose:

However, Bowers discloses:
the subscription information ([0087] subscription information), and wherein the plurality of content provider applications do not have access to the associated user identifier ([0080] if no unique customer identifier is found in the customer profile database) or subscription information for subscriptions to other content providers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the media content system of Majumder by the subscription system of Bowers to search and store subscription information.
One of ordinary skill in the art would have been motivated to make this modification in order to include media selections that are only available to customers with certain subscription packages (Bowers [0015]).
Claim 18 corresponds to claim 7 and is rejected accordingly.
With regards to claim 8, Majumder further discloses:
wherein the search query is provided by a search application ([0032] a search query received by the search query receiving component) from the plurality of content providers and which is different than the plurality of content provider applications ([0041] content provider apps).
Majumder does not appear to explicitly disclose:
which has access to the subscription information for subscriptions to content.

which has access to the subscription information for subscriptions to content ([0087] subscription package of a user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the media content system of Majumder by the subscription system of Bowers to search and store subscription information.
One of ordinary skill in the art would have been motivated to make this modification in order to include media selections that are only available to customers with certain subscription packages (Bowers [0015]).
Claim 19 corresponds to claim 8 and is rejected accordingly.
With regards to claim 9, Majumder further discloses:
Search results ([0031] search results).
Majumder in view of Bowers does not appear to explicitly disclose:
content duplicated across the plurality of content providers, and wherein the content provider icons identify different content providers for the same content.
However, Odryna discloses:
content duplicated across the plurality of content providers, and wherein the content provider icons identify different content providers for the same content (Fig. 7 [0083] a sample user interface for a television series. In this case, the series is listing seasons that are available and individual episodes within each season. Different episodes are available from different content providers--some episodes being free, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the subscription system of Bowers by the content item system of Odryna to list various content item providers for a single piece of content.
	One of ordinary skill in the art would have been motivated to make this modification in order to list and select digital media from multiple content providers and multiple content sources for multiple devices (Odryna [0004]).
Claim 20 corresponds to claim 9 and is rejected accordingly.
With regards to claim 10, Majumder does not appear to explicitly disclose:
wherein the identifier is a validated play icon which was validated from the subscription information.
However, Odryna discloses:
wherein the a validated play icon is validated from the subscription information ([0086] These icons may further indicate if the content is available to the user, in which case the icon is in color, or available only through a subscription not currently accessible by the user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the subscription system of Majumder and Bowers by the content item system of Odryna to list various content item providers for a single piece of content.

Claim 21 corresponds to claim 10 and is rejected accordingly.
With regards to claim 11, Majumder further discloses:
receiving apps from the plurality of content providers for distribution to and execution on the one or more networked media players ([0042] identification of the app may result in automatically launching an app store or other program from which the identified app may be obtained); 
transmitting the apps from an app store to the one or more networked media players ([0042] configured to automatically launch a program from which an app may be obtained such as an app store upon identification).
Claim 22 corresponds to claim 11 and is rejected accordingly.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (U.S Pub # 20130060767) in view of Odryna (U.S Pub # 20120233640) and in further view of Hunter (U.S Pub # 20140006951) and Gorny (U.S Pub # 20160078142).
With regards to claim 23, Bowers does not appear to explicitly disclose however Gorny discloses:
wherein the user identifier is a cloud subscriber identifier associated with subscriptions to content from the plurality of content providers and content stored by a cloud based storage service ([0055] cloud datastore comprises data describing the identity of end user system and the types of services subscribed to by the end user 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the network systems of Bowers, Odryna and Hunter by the customer management system of Gorny to monitor customer relationships through a cloud based service.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive a current status of one or more end users (Gorny [0004]).
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Majumder (U.S Pub # 20140379747) in view of Bowers (U.S Pub # 20130060767) and in further view of Odryna (U.S Pub # 20120233640), Hunter (U.S Pub # 20140006951) and Gorny (U.S Pub # 20160078142).
With regards to claim 24, Bowers does not appear to explicitly disclose however Gorny discloses:
wherein the associated user identifier is a cloud subscriber identifier associated with subscriptions to content from the plurality of content providers and content stored by a cloud based storage service ([0055] cloud datastore comprises data describing the identity of end user system and the types of services subscribed to by the end user system), wherein the content stored by the cloud based storage service includes calendar data ([0056] calendar data of particular end users).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the network systems of Majumder, 
	One of ordinary skill in the art would have been motivated to make this modification in order to receive a current status of one or more end users (Gorny [0004]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (U.S Pub # 20130060767) in view of Odryna (U.S Pub # 20120233640) and in further view of Hunter (U.S Pub # 20140006951) and Lee (U.S Pub # 20140214540).
	With regards to claim 25, Bowers does not disclose however Hunter discloses:
	Wherein the search application has access to the user identifier stored on the networked media player ([0366] user data file).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription system of Bowers and Odryna by the content provision system of Hunter to receive a user’s subscribed content.
	One of ordinary skill in the art would have been motivated to make this modification in order enable users to access particular content items for media playback (Hunter [0006]).
Lee discloses:
and wherein the plurality of content provider applications do not have access to the user identifier stored on the networked media player ([0043] each user identifier can be a pseudo-random string that uniquely identifies a user device (or user), but does not indicate the identity of a user. Alternatively (or additionally), the user interaction data 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the network systems of Bowers, Odryna and Hunter by the search system of Lee to protect user privacy.
One of ordinary skill in the art would have been motivated to make this modification in order to receive a search query submitted by a user device and a user identifier for the user device to identify relevant content items (Lee [0004]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Majumder (U.S Pub # 20140379747) in view of Bowers (U.S Pub # 20130060767) and in further view of Odryna (U.S Pub # 20120233640), Hunter (U.S Pub # 20140006951) and Lee (U.S Pub # 20140214540).
With regards to claim 26, Bowers does not disclose however Hunter discloses:
	Wherein the search application has access to the user identifier stored on the networked media player ([0366] user data file).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Majumder, Bowers and Odryna by the content provision system of Hunter to receive a user’s subscribed content.
	One of ordinary skill in the art would have been motivated to make this modification in order enable users to access particular content items for media playback (Hunter [0006]).
Lee discloses:

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the network systems of Majumder, Bowers, Odryna and Hunter by the search system of Lee to protect user privacy.
One of ordinary skill in the art would have been motivated to make this modification in order to receive a search query submitted by a user device and a user identifier for the user device to identify relevant content items (Lee [0004]).

Conclusion
                                                                                                                                                                                                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166